Case 7:19-cv-08403-VB Document 28-1 Filed 01/16/20 Page 1 of 4

EXHIBIT “A”
“KOO7S

 

 

 

 

 

 

mM

Case 7:19-cv-08403-VB Document 28-1

  

P.O, Box 55004
Irvine, CA 92619-2708
888.699.5600 toll free
949.341.0777 local
949,341,2200 fax

+ Wwww.rushmorelm.com

     

~~ ns
st

     

RUSHMORE

eer
te mies a

 

+ 0877374 OOOOO00b? OFRYL2 OF2bbbb
JONATHAN A KUHL

115 S QUAKER LN

HYDE PARK NY 12538-2723

Filed 01/16/20 Page 2 of 4

June 11, 2018

Notice of Sale of Ownership of Mortgage Loan

Under federal law, borrowers are required to be notified in writing whenever ownership of a mortgage loan secured by
their principal dwelling is sold, transferred or assigned (collectively, “sold”) to a new creditor. This Notice is to inform

you that your prior creditor has sold your loan (described below) to us, the new creditor identified below.

**NOTE: The new creditor identified below is not the servicer of your loan. The servicer (identified below)
acts on behalf of the new creditor to handle the ongoing administration of your loan, including the collection
of mortgage payments. Please continue to send your mortgage payments as directed by the servicer, and

NOT to the new creditor. Payments sent to the new creditor instead of the servicer may result in late charges

on_your loan and your account becoming past due. Neither the new creditor nor the servicer is responsible
for late charges or other consequences of any misdirected payment.

SHOULD YOU HAVE ANY QUESTIONS REGARDING YOUR LOAN, PLEASE CONTACT THE
SERVICER USING THE CONTACT INFORMATION SET FORTH BELOW. The servicer is authorized
to handle routine inquiries and requests regarding your loan and, if necessary, to inform the new creditor of
your request and communicate to you any decision with respect to such request. **

Please note that the sale of your loan to us may also result in a change of servicer. If this occurs, you will receive a
separate notice, required under federal law, providing information regarding the new servicer.

 

LOAN INFORMATION

Date of Loan: 07/31/2003

Original Amount of Loan: $224,250.00

Date Your Loan was Sold to the New Creditor: 05/14/2018
Prior Loan Number:

Current Loan Number:

Address of Mortgaged Property: 115 MELANIE WAY
HYDE PARK, NY 12538

 

 

 
Mi

 

 

 

 

 

 

 

 

 

"400740-

MIT

Case 7:19-cv-08403-VB Document 28-1 Filed 01/16/20 Page 3 of 4

 

 

SERVICER INFORMATION
Name: Rushmore Loan Management Services LLC
Mailing Address: 15480 Laguna Canyon Road, Suite 100

Irvine, CA 92618
Telephone Number (Toll free): (888) 504-6700
Website: Rushmorelm.com
Scope of responsibilities: The servicer is responsible for all ongoing administration of

your loan, including receipt and processing of payments, resolution of payment related
issues, and response to any other inquiries you may have regarding your loan.

 

 

NEW CREDITOR INFORMATION
Please be advised that all questions involving the administration of your loan

(including questions related to payments, deferrals, modifications or foreclosures)
should be directed to the servicer at the number above and/or the agent (if anv) of
the new creditor identified below, and not to the new creditor. The new creditor

does not have access to information relating to the administration of your loan,
and will not be able to answer most loan-related questions.

Name: U.S. Bank Trust National Association, not in its
individual capacity but solely as owner trustee
for Legacy Mortgage Asset Trust 2018-GS1

Mailing Address (not for payments): 300 Delaware Ave, 9th Floor
Wilmington, DE 19801

Telephone Number: 800-236-3558

Scope of responsibilities: The above-named new creditor holds legal title to your loan
and is authorized to receive legal notices and to exercise (or cause an agent on its behalf
to exercise) certain rights of ownership with respect to your loan.

 

 

AGENT INFORMATION (If the new creditor has granted an agent other than the
servicer authority to act on its behalf, contact information for such agent will appear
below):

Name:

Mailing Address:

Telephone Number:

Scope of responsibilities: Acts as agent for new creditor.

 

 

 
 

 

 

 

“4007K2°

 

 

 

MIM

Case 7:19-cv-08403-VB Document 28-1 Filed 01/16/20 Page 4 of 4

Partial Payments
Your lender

May accept payments that are less than the full amount due (partial payments) and apply them to your loan

X May hold them in a separate account until you pay the rest of the payment, and then apply the full payment to

your loan
Does not accept any partial payments
If this loan is sold, your new lender may have a different policy.

The transfer of the lien associated with your loan is currently recorded, or in the future may be recorded, in the public
records of the local County Recorder’s office for the county where your property is located. Ownership of your loan
may also be recorded on the registry of the Mortgage Electronic Registrations System at 1818 Library Street, Suite 300,
Reston, VA 20190.

Our rights and obligations as new creditor, and consequently our authority to respond favorably to your
requests or inquiries may be limited by the terms of one or more contracts related to your loan.
STATE SPECIFIC NOTICES

The following notice applies to New York residents only:

NOTICE PURSUANT TO NEW YORK STATE BANKING REGULATION 419

Rushmore is registered with the Superintendent of Banks for the State of New York. A borrower may file a complaint about
Rushmore Loan Management Services with the New York State Banking Department. A borrower may obtain further information
from the New York State Banking Department by calling the Department's consumer Help Unit at 1-877-BANK-NYS or by visiting

the Department's website at www.dfs.ny.gov.
NMLS Unique ID Number |85729

New York Registered Mortgage Loan Servicer 185729

ADDITIONAL NOTICES

Rushmore Loan Management Services LLC is a Debt Collector, who is attempting to collect a debt. Any information
obtained will be used for that purpose. However, if you are in Bankruptcy or received a Bankruptcy Discharge of this
debt, this letter is being sent for informational purposes only, is not an attempt to collect a debt and does not constitute
a notice of personal liability with respect to the debt.

0877374 OOOO000b7 OFRYL2 OF2bbbb
